Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication is in response to the application filed 06/25/2020.
Claims 1-10 are currently pending and have been examined.

Duplicate Claims
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are directed to a method (i.e., a process).  Accordingly, claims 1-10 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 covers a method claim.
Specifically, independent claim 1 recites:
A method for providing services to a family of teenage parents, comprising the steps of:
assessing, through community outreach and family engagement, said family’s need for counseling;
gathering data from said family by providing specialized services based on said need for counseling; 
assessing progress and further needs after providing said specialized services; providing further services to said family directed at socioemotional and spiritual needs; 
providing alternative education to said family; and 
providing early education to said family’s teenage parents directed at proper child care and development.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because determining if a teenage family needs counseling through an engaged assessment relates to managing human behavior/interactions between people. Also, implementing a community outreach program for teenage parents is an organization of social services provided to disadvantaged people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because assessing individuals emotionally, spiritually and academically are observations, evaluations and analysis that can be performed in the human mind or with a pen and pencil.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-10 (similarly for dependent claim 1) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to independent claims, claim 2 merely recites periodically visiting family as a specialized service. Claims 3-4 recite specific kinds of data gathered such as intellectual coefficient, visual and motor skills, socioemotional status, academic and vocational interests. Claims 5-7 and 10 recite providing specialized serves such as psychological therapy sessions, interviews, workshops, spiritual guidance, alternative education classes and developing a family management plan. Claims 8-9 recite providing specialized curriculums for ages groups from 0-3 years and preschool.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for providing services to a family of teenage parents, comprising the steps of:
assessing, through community outreach and family engagement, said family’s need for counseling;
gathering data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) from said family by providing specialized services based on said need for counseling; 
assessing progress and further needs after providing said specialized services; providing further services to said family directed at socioemotional and spiritual needs; 
providing alternative education to said family; and 
providing early education to said family’s teenage parents directed at proper child care and development.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation “gathering data from said family by providing specialized services based on said need for counseling,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 2-10 do not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1-10 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-10 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitation “gathering data from said family by providing specialized services based on said need for counseling,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 2-10 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 2-10 and analogous dependent claim 1, there is no additional elements.
Regarding the additional limitation “prompt the patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter; prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter” which the Examiner submits merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea, the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-10 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muhammad-M’Backe (U.S. 2008/0113330 A1).
	Regarding claim 1, Muhammad-M’Backe discloses A method for providing services to a family of teenage parents, comprising the steps of: 
assessing, through community outreach and family engagement, said family’s need for counseling (See the recognized need for emotional and psychological assistance for adolescent parents suffering depression and mental conditions in P0010, [P0012] the education methodology may include a curricular component that is directed specifically toward educating young children of adolescent parents, providing effective early childhood education considering their unique emotional and psychological circumstances.); 
gathering data from said family by providing specialized services based on said need for counseling (See P0012, where unique educational needs of adolescent parents and their children serve as specialized service. See assessing the performance of adolescent parents as teenage parents in P0014 and assessments in P0029 serving as gathering data.); 
assessing progress and further needs after providing said specialized services (See [P0029] To assist with the assessment of performance, portfolio collections and maintenance may be required for the students, including those practicing the adolescent parent curricular component 110 and the young children curricular component 120. Students and instructors may work together to identify what performance indicators work best and which indicate growth and progress.); 
providing further services to said family directed at socioemotional and spiritual needs (See P0024] "Progressivism" places a premium on individual development. Learning, therefore, is approached holistically and includes paying attention to the students' emotional, spiritual, physical, social, and intellectual needs.); 
providing alternative education to said family (See P0024, P0044 where hands-on, project-based and students assume ownership of tasks, accountability for their learning and active learning environment serve as providing alternative education.); and 
providing early education to said family’s teenage parents directed at proper child care and development (Taught in P0042-P0044 as Active Learning Practices for Preschool and Child Care Programs with benefits such as creating an active learning environment, promoting language and literacy learning.).
Regarding claim 4, Muhammad-M’Backe discloses wherein the step of gathering data from said family by providing specialized services is implemented by having a plurality of professionals study said family for a period of time (See P0030, P0039 where graduation from curriculum, GED or high school diploma and Summer orientation sessions construe services having a plurality of professionals study said family for a period of time.).
Regarding claim 5, Muhammad-M’Backe discloses wherein said services directed at socioemotional and spiritual needs comprise one or more of psychological therapy sessions, interviews, workshops and spiritual guidance (See P0025, P0035, where pre-defined goals for job placement, earning certification in work readiness and learning new and/or additional skills related to one's job serve as job interview preparation, socioemotionally. Also see P0024] "Progressivism" places a premium on individual development. Learning, therefore, is approached holistically and includes paying attention to the students' emotional, spiritual, physical, social, and intellectual needs.)
Regarding claim 6, Muhammad-M’Backe discloses wherein said alternative education comprises core classes (See classroom activities (P0024) and P0004 including areas for oral language development, math manipulation, science and social studies experiments, and art and music experiences, all surrounded by the focus on language arts.).
Regarding claim 7, Muhammad-M’Backe discloses wherein said alternative education comprises one or more classes directed at the following subjects: socioemotional development, family sciences, conflict management, parenting skills, sexual and reproductive health, micro entrepreneurship, employability, and creativity (Taught in P0035 such as learned communication skills, decision-making skills, interpersonal skills, lifelong learning skills, effectiveness of utilizing music, working as part of a team to achieve goals/objectives and working through conflict constructively.).
Regarding claim 10, Muhammad-M’Backe discloses further comprising the step of developing a Family Management Plan (See [P0025] Another objective may be that residential students develop the necessary skills to succeed in group living, assuming responsibilities as appropriate for daily living. For example, the use of literacy acquisition as a context to address critical social problems in their lives and to foster economic stability for the family are goals illustrative of this objective. Also see life skills acquired in P0035 such as demonstrating integrity, avoiding absenteeism, demonstrating promptness, maintaining appropriate grooming/hygiene and managing time effectively.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad-M’Backe (U.S. 2008/0113330 A1) in view of Price (U.S. 2010/0167245 A1.).
Regarding claim 2, Price further teaches wherein said specialized services comprises periodically visiting said family’s home (See parent involvement criteria in a home environment in P0048. See P0051 licensing requirements, on-site visits (P0047) to assure accreditation. In [P0036] The basic care factor includes observing the arrival and departure of the children, the provision of meals and snacks, the provision of nap and rest time, provision for the diapering and toilet needs of the children, attention paid to personal grooming, and the health and safety of the home.).
Therefore, it would have been obvious to one of ordinary skill in the art of rating early childhood education before the effective filing date of the claimed invention to modify the method of Muhammad-M’Backe to periodically visiting the family’s home as taught by Price in order to meet assessment requirements and observe impactful family dynamics and behavior.  
Regarding claim 3, Price further teaches wherein said gathered data from said family comprises one or more of: intellectual coefficient, visual and motor skills, socioemotional status, academic and vocational interests (See parent involvement criteria in [P0048] A Participating/Volunteering parent typically takes part in classroom and program activities as a member of program "community", e.g. volunteering in the classroom, helping with fund-raising, attending family events, donating materials or expertise. A Learning at Home parent typically provides activities to stimulate children's learning and development, e.g. reading to children, making drawing materials available, playing matching games, having conversations about shared experiences. A Decision-Making/Leadership parent advocates and provides guidance on issues that affect the parent's child or children in the program, e.g. setting learning goals with staff.).
Therefore, it would have been obvious to one of ordinary skill in the art of rating early childhood education before the effective filing date of the claimed invention to modify the method of Muhammad-M’Backe to include gathering data regarding academic and vocational interests as taught by Price in order to observe what impacts the family’s work-life balance and attitudes towards education.  
Regarding claims 8-9, Price further teach wherein said early education comprises a specialized curriculum that focuses on children from 0 to 3 years old and preschool education (See Educare Mission [page 12, lines 1-10] for all children birth to five years of age.).
Therefore, it would have been obvious to one of ordinary skill in the art of rating early childhood education before the effective filing date of the claimed invention to modify the method of Muhammad-M’Backe to include specialized curriculum that focuses on children from 0 to 3 years old and preschool education as taught by Price in order to better determine any child care needs.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        07/26/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686